Citation Nr: 1432158	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  07-37 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include anxiety disorder and personality disorder. 

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for drug and alcohol abuse. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In addition to the issues listed on appeal, the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied in December 2006.  The Veteran disagreed with the denial and was issued a statement of the case (SOC) that included the PTSD issue.  The Veteran withdrew his appeal of this issue, in writing, at the time he submitted his substantive appeal--in November 2007.  The Veteran's representative confirmed the Veteran's action to withdraw the PTSD issue from further consideration in April 2009.  (Consequently, the claim to reopen that remains on appeal is construed to include any psychiatric disorder other than PTSD.  References to a psychiatric disability in the decision below should be read to mean disability other than PTSD.)

The Veteran's claims were remanded in January 2010 for further development.  Following remand, claims of entitlement to service connection for headaches, a back disability and bilateral knee disability were granted by the agency of original jurisdiction (AOJ).  This was done in an October 2013 rating decision.  There is no disagreement of record concerning the disability ratings established; thus, the Board no longer has jurisdiction over these claims.


FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, the RO denied service connection for a psychiatric disorder.

2.  The additional evidence received since the June 2004 rating decision denying the Veteran's application of service connection for a psychiatric disorder does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  A shoulder disability is not traceable to the Veteran's military service.

4.  Drug or alcohol abuse has not been shown to be secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  A June 2004 rating decision denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  Additional evidence received since the June 2004 rating decision is not new and material; the claim of service connection for a psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The Veteran does not have a left or right shoulder disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Alcohol or drug abuse has not been caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the Veteran was sent letters in August 2006 and September 2006 that fully addressed all notice elements and were issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed more thoroughly below, drug and/or alcohol abuse cannot be service connected on a direct basis.  Furthermore, the record contains no competent evidence suggesting a causal relationship between a current disability and a service-connected disability.  For all of these reasons, the evidence does not indicate that the Veteran has the claimed disability which may be related to a service-connected disability such as to require an examination, even under the low threshold of McLendon.

The January 2010 remand ordered that the Veteran's physical evaluation board report be requested and associated with the claims file.  The AOJ obtained the Veteran's personnel file from the National Personnel Records Center (none of the  records not already associated with the claims file were relevant to the Veteran's claim for service connection for an acquired psychiatric disorder).  The AOJ specifically requested the physical evaluation board report and the National Personnel Records Center indicated that the records were sent to the RO on May 19, 1982.  (In the file that was sent to the RO in May 1982, there is no physical evaluation board report.)  The Board additionally notes that although several volumes of VA treatment records were associated with the claims file after the previous remand, the relevant response was that there were no records available from the VA Medical Center in Columbia, Missouri.  These efforts show that the AOJ substantially complied with directives in the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The Board has reviewed such the Veteran's statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the issues on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Application to Reopen

The Veteran submitted his initial claim for service connection for a nervous condition, or acquired psychiatric disorder, in February 1982.  The Veteran's claim was denied in June 1982. 

The Veteran submitted a new claim in June 1982.  He sought entitlement to service connection to PTSD.  His claim was developed and service connection for PTSD and a personality disorder was denied in August 1982.  The Veteran appealed to the Board. 

The Board denied service connection for an acquired psychiatric disorder, variously diagnosed, to include PTSD, in August 1984.  The Board noted that there was no evidence of a psychiatric disorder in service.  The Board also denied service connection for a personality disorder as it was determined to be a defect not subject to service connection. 

The Veteran submitted a claim of service connection for a psychiatric disorder in May 1990.  The RO denied the claim in July 1990. The Veteran appealed.  The Board noted the prior final decision by the Board in 1984.  The Board concluded that new and material had been submitted but still found that there was no nexus to service for any acquired psychiatric disorder. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a precedential decision that vacated the Board's decision and remanded the case for further development in April 1993. 

The Board remanded the Veteran's claim for additional development in March 1995.  The Board again remanded the case for additional development in March 1998.  The Board denied the Veteran's claim in May 2000.  The decision denied service connection for an acquired psychiatric disorder, to include PTSD.  The decision noted that the Veteran had been diagnosed with major depression, anxiety reaction, anti-social personality disorder, and mixed personality disorder, polysubstance dependence, in partial remission, alcohol dependence, personality disorder, not otherwise specified, and a delusional disorder in remission, in denying the claim for service connection. 

The Veteran attempted to reopen his claim for service connection for an acquired psychiatric disorder in July 2003.  His claim was denied in February 2004 and again in June 2004.  There is no indication in the claims folder that the Veteran appealed either of the decisions. 

The Veteran submitted his current claim in June 2006. 

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

The Veteran's latest claim of entitlement to service connection for a psychiatric disorder was denied in an unappealed June 2004 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or aggravated by military service.  

The evidence of record at the time of the June 2004 decision included service records, treatment records and the Veteran's statements.

The pertinent evidence added to the record since the June 2004 rating decision consists of additional private and VA post-service treatment records, personnel records, Social Security Administration records, as well as the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision does not indicate that the Veteran has a psychiatric disability that is related to military service.  Indeed, none of the evidence received since the last final denial contains competent opinions of etiology of any psychiatric disability.  Moreover, the newly received evidence also fails to demonstrate an onset of psychiatric problems more proximate to service, such as to indicate a history of continuous symptomatology or onset of psychosis within one year of active service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received and the claim for service connection for a psychiatric disability is not reopened.

Shoulder Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when--

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has a bilateral shoulder disorder that is related to in-service injury.  The Veteran submitted his current claim in June 2006.  The Veteran submitted several statements in support of his claim to include his assertion that he had a hard landing from a parachute jump in 1972, as described with his initial claim in 1982.  He also asserted that he was injured in another jump when he was blown against the aircraft when making a jump.

The Veteran's separation examination, dated in January 1973, revealed that his upper extremities were normal and there were no defects or diagnoses noted.  His separation Report of Medical History indicates that he had no health problems and had never had a painful or "trick" shoulder.  There is no indication of treatment or complaints concerning either shoulder contained in his service treatment records.

The Veteran provided a completed VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension, in March 1982.  He provided information about a parachute jump that occurred in either June or July 1972.  He related that an individual became fouled in his canopy during a parachute jump and this caused him to hit the ground very hard.  He was seen by a medic but did not have any obvious injuries so he did not receive treatment. 

A Missouri Division of Welfare Disability Evaluation, dated in June 1974, indicates that the Veteran dislocated his right shoulder in November 1973.

VA records show that the Veteran was treated in March 1979.  He had an accident with a motorbike at that time.  He sustained injuries to his hands, right leg and right shoulder. 

An April 1993 VA Medical Center hospitalization report indicates that the Veteran complained of bilateral shoulder pain after being assaulted and subsequently wrecking his car.

The Veteran submitted a copy of a VA report for a bone scan done in November 1994.  The results showed an inactive partial compression fracture of L2 as well as degenerative joint disease (DJD) in the shoulders and knees. 

A VA shoulder x-ray in April 2000 indicated slight osteoarthritis of the left shoulder.  There was also a notched defect on the humeral head, presumably from prior dislocations.

Treatment notes from the Department of Corrections indicate that he complained of pain in his shoulders bilaterally.  A November 2009 Department of Corrections note indicates that the Veteran had osteoarthritis of the right shoulder.  A January 2011 x-ray of the left shoulder indicates moderate degenerative changes of the glenohumeral articulation.  

A November 2011 Department of Corrections treatment note indicates that the Veteran dislocated his right shoulder in 1972 in a parachute accident.  He also indicated that he had severe contusions of the left shoulder without a break when he landed on it.

A September 2012 Department of Corrections treatment note indicates that the Veteran claimed he had dislocated his left shoulder in a parachute jump accident and it was reduced by a medic in the field.

A September 2013 VA examination report indicates that the Veteran has bilateral rotator cuff syndrome.  The examiner indicated that the Veteran did not relate any specific incidents of shoulder injury except that his shoulders were jerked hard by parachute straps.  The Veteran indicated that he had no medical attention for his shoulders during service.  The examiner opined that the Veteran's claimed bilateral shoulder disability was less likely than not related to military service as there was no evidence in the claims file of a shoulder injury or complaints in service and there are records of at least two accidents involving his right shoulder after service (1979 and 1980).  

Taking into account all of the evidence of record, the Board finds that a preponderance of the evidence is against the claim that the disabilities are related to active service, any incident of active service or is secondary to any service-connected disability.  

The Board notes that the Veteran expressly denied problems at his separation examination, and the clinical record reveals no treatment or diagnosis for any such problem during service.  Additionally, the only medical opinion of record indicates that the Veteran's current shoulder disability, after review of the record and examination of the Veteran, was less likely than not related to military service.

The Board acknowledges the statements of the Veteran indicating a continuity of symptomatology of shoulder problems since service related to various alleged in-service incidents, which were submitted in connection with his claim for benefits.  However, the record reflects numerous post-service injuries to both shoulders.  He additionally filed multiple VA benefits claims without any mention of shoulder problems over a period of many years.  

Based on the foregoing, the Board finds the Veteran's statements asserting a nexus between current bilateral shoulder problems and in-service incidents to not be credible.  Specifically, the Veteran's claims concerning the in-service injury has changed in that he reported that he hit the ground hard after an accident, that his shoulder problems were caused by the straps or that he dislocated a shoulder during service after a parachute jump.  The Board reiterates that the Veteran has no documented in-service treatment, has indicated (at times) that he had no in-service treatment for his shoulders, and his separation examination indicates there was no shoulder problem or disability.  

In addition, the Veteran lacks the necessary medical expertise to say that a shoulder disability identified by objective evidence long after service is the result of in-service trauma as opposed to a post-service event or process.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  In reaching the conclusions with respect to this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Drug and Alcohol Abuse

The Veteran contends that service connection is warranted for his alcohol and drug abuse. 

The Board observes that 38 U.S.C.A. §§ 105(a)  and 1131 prohibit compensation where the "disability is a result of the veteran's . . . abuse of alcohol or drugs."  The United States Court of Appeals for the Federal Circuit  has held that these sections preclude compensation for (1) a primary alcohol abuse disability incurred during service, and (2) any secondary disability (such as cirrhosis of the liver) resulting from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376   (Fed. Cir. 2001).  However, disability compensation may be paid for an alcohol abuse disability that is due to a service-connected disability.  Id.  Such compensation is only available where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.  Accordingly, service connection cannot be granted on a direct basis for alcohol and drug abuse.

However, service connection may still be warranted if a veteran's alcohol and drug abuse is secondary to a service connected disability.  In this case, the Veteran is service connected for a back disability with radiculopathy, bilateral knee disabilities and migraine headaches.  

Based on a review of the evidence, the Board concludes that the preponderance of the evidence is against the claim of service connection for alcohol and drug abuse.  Since service connection cannot be awarded on a direct basis, the Board has looked to determine whether the Veteran now has an alcohol and/or drug abuse problem that is secondary to a service-connected disability.  In this case the evidence does not show that the Veteran has a current alcohol and/or drug abuse problem within the relevant period.  

In this regard, the Veteran's post-service treatment records show longstanding alcohol and drug abuse.   However, an April 2000 VA treatment note indicates that the Veteran was in as good a shape as that psychiatrist had ever seen him and that the Veteran had adjusted well to prison life; as being away from illicit substances and alcohol had been beneficial.  The Board notes that documentation in the claims file indicates that the Veteran had been sentenced to two 25-year terms (concurrent) as of May 5, 2000 for two counts of murder in the second degree.  The Veteran's voluminous treatment records from the relevant Department of Corrections have been thoroughly reviewed and there is no indication of an alcohol or drug abuse problem.  The pertinent evidence of record consequently fails to show that the Veteran has an alcohol and/or drug abuse problem that is secondary to any service-connected disability. 

Thus, considering all of the information of record, the Board finds that the preponderance of the evidence is against the claim.  In reaching the conclusions with respect to all issues, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for a psychiatric disability is denied.

Entitlement to service connection for a left or right shoulder disability is denied.

Entitlement to service connection for drug or alcohol abuse is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


